  Case: 2:20-cv-04120-ALM-KAJ Doc #: 9 Filed: 03/22/21 Page: 1 of 1 PAGEID #: 27




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


ROBERT CLARK and
LYNDA CLARK,

               Plaintiffs,

vs.                                                                  Case No. 20-CV-4120

AMERICAN CREDIT ACCEPTANCE, LLC

               Defendant.

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       On a prior day came the Plaintiffs, Robert and Lynda Clark by attorney, John N. Ellem,
and Defendant, American Credit Acceptance, by attorney Devin Dolive, and hereby stipulate and
represent that the Case has been filed in arbitration with the JAMS arbitration forum and move
this Court to dismiss the above action from the docket of this Court.

       Therefore, it is ORDERED and DECREED that the above-styled civil action is hereby
dismissed WITHOUT PREJUDICE and stricken from the docket.

       The Clerk is directed to provide copies of this Order to all council of record upon entry.

Entered:
                                             __________________________________________
                                             Honorable Algenon L. Marbley


Prepared By:                                         Agreed to By:



 /s/ John N. Ellem                                    /s/ Devin Dolive
John N. Ellem (#62842)                               Devin Dolive (0075585)
Counsel for Plaintiff                                Counsel for Defendant
Ellem Law Office, PLLC                               Burr & Forman LLP
PO Box 322                                           400 North 20th St. Suite 3400
Parkersburg, WV 26102-0322                           Birmingham, AL 35203




                                                1
